DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions

2.        Applicant’s election of the Invention 2 [claims 1, 6-16, 27-28] made with traverse in the reply of 12/29/2020, has been acknowledged. Ap0plicant argues that ‘block 71 and shaft 72 of Anami do not cause …the arms 73 of Anami to engage and disengage anything at all’. Examiner disagrees and notes that, according to Anami, the grasping arms 73 [‘tool retaining portion(s)’] are provided on the rotating block 71 [‘rotation means’] 71 which is arranged ‘movably up and down as well as rotatably about a shaft 72’, where the rotating block 71 can be driven by a number of motors [including motors 56, 76, or 120] which configures the block for different movements. In particular, when the block is driven by motor 120, the ‘arms 73 are rotated in such directions that distal ends of the arms are separated from each other so that a distance between the distal ends becomes large, but when the fifth motor 120 is driven in a second direction, the distal ends of the arms 73 become closer to each other’, which allows the arms to engage or disengage a sample tube [‘sample preparation tube’-[see for example, Col.9, lines 30 plus]. Thus, Anami clearly teach the structure of claim 1 as recited. Therefore, the unity of inventions is lacking. Accordingly, claims 2, 5, 6, 8-17, 19 and 21 have been withdrawn from further consideration under 37 CFR 1.142(b), as being drawn to the non-elected inventions. It is further noted that where Applicant elects an invention and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable species will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is further advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. 

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1, 3, 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to claim 1, it is unclear from the claim language how the ‘engagement portion’ must be structurally inter-related with the ‘tool retaining portion’ and /or with the ‘rotation means’, ‘the engagement portion’ lacking antecedent basis. It is further unclear from the claim language what structural features must configure the ‘tool retaining portion’ and the ‘rotation means’ for the intended functionality as recited. Also note that the recitation of the ‘rotation means’ is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Regarding the recitation, ‘actuation of the rotation means’, it is not clear whether or not this language intends an actuator. 
In claim 3, it is unclear from the claim language how the ‘space’ per se can retain a tool.  	
Regarding claim 7, it is unclear from the claim language what structural features must delimit the ‘space’ so as to define its shape as recited. It is also unclear relative to what the ‘space’ must be ‘relatively wide or narrow’ 

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 3, 4 and 7 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Anami [US 5525298].
	With respect to claims 1, 3, 4 and 7, Anami discloses an apparatus comprising, as shown in Figure 5, grasping arms 73 [‘tool retaining portion’] configured to engage and disengage with a sample tube [‘sample preparation tool’], and rotation means 71, 120, configured to cause the tool retaining portion to engage and disengage a sample preparation tool- see the discussion above. Figure 3A further shows the tool retaining portion including a space of variable width between the arms 73 that extends horizontally and is configured to accept and retain a sample preparation tool. It is further noted that the features not positively recited as part of the claimed invention, such as the ‘engagement portion’ [including all associated details, such as the ‘the edge(s) of the tool engagement portion’] are not accorded patentable weight when evaluated for patentability. 
Drawings

7.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the ‘engagement portion’, the ‘tool retaining portion’ and the ‘rotation means’,  configured as recited, must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  Currently, the drawings also fail to clearly and distinctly show the boundaries of the components of the claimed apparatus. Formal drawings are requested. No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Conclusion

8        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798